Name: 95/65/EC: Commission Decision of 7 March 1995 extending the period referred to in Article 15 (2a) of Council Directive 66/403/EEC on the marketing of seed potatoes
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  agricultural policy;  marketing;  cooperation policy;  means of agricultural production
 Date Published: 1995-03-14

 Avis juridique important|31995D006595/65/EC: Commission Decision of 7 March 1995 extending the period referred to in Article 15 (2a) of Council Directive 66/403/EEC on the marketing of seed potatoes Official Journal L 056 , 14/03/1995 P. 0018 - 0018COMMISSION DECISION of 7 March 1995 extending the period referred to in Article 15 (2a) of Council Directive 66/403/EEC on the marketing of seed potatoes (95/65/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 66/403/EEC (1) of 14 June 1966 on the marketing of seed potatoes, as last amended by Commission Directive 93/108/EEC (2), and in particular Article 15 (2a) thereof, Whereas in principle, with effect from certain dates, Member States may no longer determine for themselves the equivalence of seed potatoes harvested in third countries with seed potatoes harvested within the Community and complying with that Directive; Whereas, however, since work to establish Community equivalence for all the third countries concerned had not been completed, Article 15 (2a) of that Directive permitted Member States to extend to 31 March 1994 the period of validity of equivalence which they had already for certain countries not covered by the Community equivalence; Whereas the said work is still incomplete; Whereas the authorization may only be extended in accordance with Member States' obligations under the common rules on plant health, laid down by Council Directive 77/93/EEC (3), as last amended by Directive 94/13/EC (4); Whereas by Commission Decision 93/680/EC (5) derogations provided for by certain Member States from certain provisions of Directive 77/93/EEC in respect of seed potatoes originating in Canada have been approved until 31 March 1994; Whereas Commission Decision 95/14/EC (6) extends that period further from 1 December 1994 to 31 March 1995; Whereas the authorization granted to Member States by Article 15 (2a) should accordingly be extended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 In Article 15 (2a) of Directive 66/403/EEC, '31 March 1994' is replaced by '31 March 1995'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 March 1995. For the Commission Franz FISCHLER Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2320/66. (2) OJ No L 319, 21. 12. 1993, p. 39. (3) OJ No L 26, 31. 1. 1977, p. 20. (4) OJ No L 92, 9. 4. 1994, p. 27. (5) OJ No L 317, 18. 12. 1993, p. 75. (6) OJ No L 21, 28. 1. 1995, p. 18.